26 F.3d 137
16 ITRD 1096
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.EAGLE CEMENT CORPORATION, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-1487.
United States Court of Appeals, Federal Circuit.
April 1, 1994.

Before ARCHER, Chief Judge,* CLEVENGER and RADER, Circuit Judges.
CLEVENGER, Circuit Judge.


1
Eagle Cement Corporation appeals the June 23, 1993 judgment of the United States Court of International Trade granting the Government's motion for summary judgment.  The court upheld the U.S. Customs Service liquidation of Eagle's entries with countervailing duties and interest 21 months after the removal of a court-ordered suspension of liquidation, rejecting Eagle's contention that under 19 U.S.C. Sec. 1504(d) (1988), its entries must be deemed liquidated as entered because Customs failed to liquidate the entries within 90 days after removal of the suspension.  Eagle Cement Corp. v. United States, No. 92-08-00552 (Ct.Int'l Trade June 23, 1993).  For the reasons stated in the opinion of the Court of International Trade, we affirm.



*
 Chief Judge Archer assumed the position of Chief Judge on March 18, 1994